The arbitral award was properly confirmed in the absence of a showing that the arbitrators manifestly disregarded the law (see Wien & Malkin LLP v Helmsley-Spear, Inc., 6 NY3d 471, 480-481 [2006], cert dismissed 548 US 940 [2006]; Cantor Fitzgerald Sec. v Refco Sec., LLC, 83 AD3d 592, 593 [1st Dept 2011]). There is no basis to conclude that the arbitrators ignored law which is “well defined, explicit, and clearly applicable to the case,” as required to vacate an arbitral award under the “manifest disregard” standard (Wien, 6 NY3d at 481). Concur— Tom, J.P., Sweeny, Moskowitz, Renwick and Clark, JJ.